A@ 106 (Rev, 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

INFORMATION ASSOCIATED WITH THE
CELLULAR TELEPHONE ASSIGNED CALL
NUMBER 321-960-1899, THAT IS STORED AT
PREMISES CONTROLLED BY VERIZON WIRELESS

cree e0=4 o3AACNS)

mm Sea” eee age ee

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A

over which the Court has jurisdiction pursuant to Title 18, United States Code, Sections 2703 and 2711, there is now concealed:

,_ See Attachment B

& evidence of a crime;

&4 contraband, fruits of crime, or other items illegally possessed;

& property designed for use, intended for use, or used in committing a crime;
L) a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of:

18 U.S.C. §§ 371 (Conspiracy), 373 (Solicitation to Commit a Crime of Violence), 842(p) (Distribution of Information Relating to
Explosives, Destructive Devices, and Weapons of Mass Destruction), 1366 (Destruction of an Energy Facility) and 2339A
(Providing Material Support to Terrorists)

The application is based on these facts: See attached affidavit.

&) Delayed notice of 30 days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

/

   
    

Applicant's signature

Tiffany Burs, FBI Special Agent
Printed Name and Title

Yeap

Sworn to before me and signed in my presence:

Date: Mawel ia nooo

City and State: Milwaukee, Wisconsin

ore —e

Nancy Joseph, U.S. Magistrate Judge
Printed Name and Title
AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Tiffany Burns, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

ih I make this affidavit in support of an application for a search warrant under
Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A) for information about the
location of the cellular telephone assigned call number 321-960-1899, (“the Target Cell Phone”),
that is stored at premises controlled by VERIZON WIRELESS, a wireless telephone service
provider headquartered at 180 Washington Valley Road, in Bedminister, NJ 07921. The Target
Cell Phone is described herein and in Attachment A, and the location information to be seized is
described herein and in Attachment B.

a: Because this warrant application seeks the prospective collection of information,
including cell-site location information, that may fall within the statutory definitions of
information collected by a “pen register” and/or “trap and trace device,” see 18 U.S.C, § 3127(3)
& (4), I also make this affidavit in support of an application by the United States of America for
an order pursuant to 18 U.S.C §§ 3122 and 3123, authorizing the installation and use of pen
registers and trap and trace devices (“pen-trap devices”) to record, decode, and/or capture
dialing, routing, addressing, and signaling information associated with each communication to or
from the Target Cell Phone .

a. I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI), and
have been since May 2019. I am currently assigned to the Milwaukee Division, where I
investigate violations of federal law. I have investigated and assisted in the investigation of
matters involving violations of federal law related to domestic terrorism, including the service of

search and arrest warrants.
4, The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other law enforcement officers and witnesses. This
affidavit is intended to show merely that there is sufficient probable cause for the requested
warrant and does not set forth all of my knowledge about this matter.

* Based on the facts set forth in this affidavit, there is prohable cause to believe that
violations of 18 U.S.C. §§ 371 (Conspiracy), 373 (Solicitation to Commit a Crime of Violence),
1366 (Destruction of an Energy Facility) and 2339A (Providing Material Support to Terrorists)
have been committed, are being committed, and will be committed by JACKSON SAWALL
(SAWALL), user of the Target Cell Phone, as well as CHRISTOPHER BRENNER COOK
(COOK) and JONATHAN ALLEN FROST a/k/a KAXUL (FROST a/k/a KAXUL). There is
also probable cause to search the information described in Attachment A for evidence of these
crimes as further described in Attachment B.

6. The court has jurisdiction to issue the proposed warrant because it is a “court of
competent jurisdiction” as defined in 18 U.S.C. § 2711. Specifically, the Court is a district court
of the United States that has jurisdiction over the offense being investigated, see 18 U.S.C. §

2711(3)(A)(i).
PROBABLE CAUSE

%. The FBI has confirmed from multiple sources that SAWALL’s phone number is
321-960-1899 (the Target Cell Phone). On January 25, 2020, COOK’s mother told FBI agents
that SAWALL’s phone number is 321-960-1899. During a traffic stop by the Wisconsin State
Patrol on February 23, 2020, SAWALL provided his phone number as 321-960-1899. The
Holiday Inn Express Columbus — Dublin has also informed the FBI that along with SAWALL’s
hotel reservations from February 21, 2020, to February 23, 2020, SAWALL provided the hotel
with his phone number as 321-960-1899. The FBI verbally confirmed with Verizon Wireless that
Verizon Wireless is the cellular provider for the Target Cell Phone.

8. On October 23, 2019, E.G., a Canadian citizen, applied for admission to the
United States at the Detroit Ambassador Bridge in Ontario via plated vehicle (CFNV114) and
was referred to U.S. Customs and Border Protection (CBP) Detroit for secondary examination.

9. E.G. was interviewed by officers of the CBP Tactical Terrorism Response Team
(TTRT). E.G. stated he was traveling to the United States to visit his friends: Natalia in
Tennessee and Chris in Ohio.

10. E.G. had properly filled out ATF-6 forms and according to statements he made in
the interview, E.G. intended to take his shotgun, AR-15, and pistol to Tennessee for target
practice with Natalia. E.G. planned on spending five days in the United States. On his way back
to Canada, E.G. wanted to stop in Ohio to visit his friend Chris. E.G. met Natalia and Chris

through the Discord app’ for mobile devices. Based on a subsequent interview, E.G, and Chris

 

' Discord is a free voice, video and text chat app for teens and adults ages 13 and up. Discord

gained popularity with the alt-right due to the client's supporting anonymity and privacy. Several

neo-Nazi and alt-right servers have been shut down by Discord, including those operated by neo-
3
had known each other for two months. During the inspection of E.G.’s phone, multiple images
of Nazi, white power, and anti LGBTQ propaganda were found. E.G. stated he had not met
Chris in person, but believed Chris was approximately 17 years old.

11. E.G. possessed three weapons (AR-15, pistol, and a high-volume shotgun) and
approximately 100 rounds of ammunition, including ammunition for weapons he did not have
possession of during the crossing (it appeared he had documentation to import the weapons.)
CBP assessed E.G. was part of a three member cell believed to be in the planning or operational
phase of a White Supremacist Extremist (WSE) attack. White Supremacist Extremists are
groups characterized by various belief systems central to which are a belief that white people
should have dominance over people of other races and religions, and believe that it is appropriate
to use violence to advance their goals. E.G. was denied entry into the United States.

12. EXAMINATION OF E.G.’S ELECTRONIC EVIDENCE: Text messages
were discovered between E.G. and “Chris” (614-980-1305) on multiple days. During a
September 6, 2019 communication, E.G. and Chris discussed taking out student loans to convert
a bus into a motor home and travel the United States. Chris suggested taking out student loans to
pay for the bus and later stated not to worry about the loans since they were “checking out at 30.”
It is your affiant’s belief “checking out at 30” as used here was a reference to Chris’s plan to
commit an act of violence, which would most likely result in his and E.G.’s death. In related
text chats between E.G. and Chris about fundraising for the purchase of a bus, they dehated

obtaining funds from E.G.’s mother and a potential plan to exploit the distribution of student

 

Nazi terrorist group Atomwaffen Division, Nordic Resistance Movement, Iron March, and
European Domas.
loans in upwards of $100,000. During this communication, Chris exclaimed: “If we aren’t going
to be alive to pay it back, it’s free money.”

13. In one meme obtained from E.G.’s phone, a bus was depicted with weapons
pointing out of the back of a school bus and being portrayed as a “tail gunner.”

14. E.G.’s phone also contained several Discord handles including his main point of
contact, Chris. A Discord chat room was also identified in his contact list titled: “Bus Squad.”

15. During another communication, Chris stated his biological mother was Swedish
and he did not like his stepmother because she was Mexican. E.G. responded by saying the two
of them should “go siege on her.” Open source research found “Siege” was a book by American
Neo-Nazi James Nolan Mason. Mason believed Nazis could not take power as long as the
existing U.S. government remained in place. Mason advocated murder and violence to create
chaos and anarchy and destabilize the system. Mason considered Timothy McVeigh and James
Fields Jr. to be “heroes” and claimed the white race was in danger because of the Jews. Mason
commented on the election of Donald Trump that “in order to Make America Great Again, you
had to make it white again.”

16. E.G.’s document and media exploitation (DOMEX) revealed paraphernalia and
symbolism consistent with Atomwaffen? and the more violent White Supremacist Extremist

groups. “Siege” was referenced in text chats with Cook and pictures of the book were depicted.

 

* The Atomwaffen Division (Atomwaffen meaning "nuclear weapons" in German) is aneo-
Nazi terrorist network. Formed in 2015 and based in the Southern United States, it has since
expanded across the United Statesand it has also expanded into the United
Kingdom, Canada, Germany, the Baltic states and other European countries. The group is part of
the alt-right, but is considered extreme even within that movement. It is listed as a hate group by
the Southern Poverty Law Center (SPLC). Members of the Atomwaffen Division have been held
responsible for a number of murders, planned terrorist attacks, as well as other criminal actions.
5
Siege (a 500 page book) was required reading for Atomwaffen and the extreme elements of other
WSE groups. Members must pass a test to prove their mastery of the hook. The book advocated
for cell-structured, decentralized, and guerilla warfare style tactics to achieve the intended
mission of upending the “system.” |

17. In one Whatsapp text chat with Chris, reference to a “baptism” was made,
presumably indicating some form of initiation (pictures also depicted some form of initiation).

18. E.G.’s October 15, 2019 communications with Chris, appeared to be along the
lines of a recruitee/recruiter relationship where E.G. was suggesting his bona fides to Chris to be
part of the group. E.G. stated that while he was Italian, they were fascists (with additional
emphasis). Based on their chatter, it did not appear they had known each other for very long.
This was supported by the CBP TTRT officers who believed the relationship was developing.

19. Text chats between E.G. and Chris revealed collaboration on a WSE
handout/brochure referencing Iron March? and ideology/symbolism consistent with the more
violent WSE groups.

20. INTERVIEWS: A search of Ohio records for “Chris Cook” using the age of 17
years old identified CHRISTOPHER BRENNER COOK (COOK) who resided in Dublin, Ohio.
On November 1, 2019, COOK was interviewed at his residence. COOK’s mother was also

present during the interview. When asked if she was aware of the contact between COOK and

E.G., COOK’s mother responded that she became aware following a call she had received from

 

3 In 2015, Atomwaffen announced its creation on the neo-Nazi website IronMarch.org, that had
been linked to several acts of neo-Nazi terrorism and violent militant groups such as the Nordic
Resistance Movement, National Action, and the Azov Battalion. In its initial posts, the group
described itself as a "very fanatical, ideological band of comrades who do both activism and
militant training. Hand to hand, arms training, and various other forms of training. As for
activism, they spread awareness in the real world through unconventional means."

6
the Findlay Police (FBI - Cleveland). COOK’s mother was not fully aware of the details
surrounding E.G.’s planned visit.

21. COOK advised that E.G., who attempted to cross the border from Canada into the
United States at the Detroit Ambassador Bridge while having firearms, ammunition and WSE
material in his vehicle, was planning to visit him. When asked if COOK knew why investigators
were at the residence, COOK replied that he knew why because COOK had received a call from
E.G. about the incident at the border. E.G. warned COOK he would likely be contacted. COOK
stated that he deleted all of the communications with E.G. after E.G. alerted COOK about the
CBP stop. COOK indicated he only knew E.G. through online chats and had not met him in
person. COOK stated they met through the gaming social media app Discord approximately two
months ago (Septemher 2019). COOK stated he believed E.G. was around 22 years old and was
not married.

22. COOK stated he and E.G. had engaged in some white supremacist related
discussions, but would not elahorate further. COOK did not know exactly where E.G. resided
other than Canada; he had only seen one picture of E.G., which was taken while E.G. was
hunting and holding a dead bird. COOK acknowledged texting E.G. and speaking on the phone
to him on several occasions.

23. COOK stated he did not remember E.G.’s online information. Per the
interviewing agents, COOK appeared to provide only limited responses, but gave the impression
he knew more. COOK did say E.G. played the game Hearts of Iron IV online as well. Hearts of
Iron IV was a grand strategy war game that focused on World War II. Players may take control

of any nation in the world in either 1936 or 1939 and lead them to victory or defeat against other
countries. The game was played on Discord and assisted with the introduction of like-minded
individuals like Neo-Nazis.

24. | COOK stated he knew E.G. was going to meet another friend in Tennessee first,
but he didn't know a specific name. E.G. was then going to visit COOK for a couple of days
before going back to Canada.

aa: COOK stated he and E.G. were going to go hiking and camping in wooded areas
and fields nearby his residence. When asked about the weapons E.G. had with him, COOK
stated he was aware E.G. had three rifles including an AR-15 rifle and an older Italian rifle.
COOK couldn't recall specifics of the third weapon. COOK stated they were going to go
shooting while hiking and camping. COOK’s mother was not aware of those plans.

26. | COOK’s mother further stated there were no weapons in her household and she
was not aware of any weapons at COOK's father’s residence either. COOK stated he shot a rifle
while participating in the Boy Scouts of America. COOK did not recall ever shooting a gun any
other time.

27. | COOK described E.G. as possibly “autistic” due to the fact E.G. was so detailed
by nature and also very focused on rules. COOK stated when they spoke over the phone, the
conversations were just the two of them “kidding around” with no specific topics. COOK stated
they did discuss COOK’s hope of buying an old school bus and converting it to live in, similar to
a camper. COOK stated he wanted to “live off the grid” at some point and the two discussed
hanging out together on the bus. When asked about any recent contact with E.G., COOK stated
he spoke to E.G. the day of the border incident and a couple of times since.

28. COOK was not aware of any criminal activity committed by E.G. nor was COOK

aware of any attack planning.
29. COOK stated E.G. was not a member of Atomwaffen. COOK explained
Atomwaffen was a revolutionary organization he had been aware of for a few years. COOK
stated Atomwaffen was mis-managed by stating they operated in “ill.” COOK felt Atomwaffen
could do a better job of promoting their cause. COOK did not elaborate on Atomwaffen’s
mission.

30. COOK had read the book “Siege” by James Mason and stated the “blueprint did
not resonate” with him. Despite this statement, investigators know that COOK recommended his
followers read Siege and other related books.

31. COOK had read several other books to include topics of Karl Marx, George
Lincoln Rockwell (founder of the American Nazi Party) and Owsley Stanley (LSD
manufacturer). COOK considered himself to hold “traditional” views in politics. Considering
his young age, COOK appeared to have a lot of knowledge on white supremacy and philosophy
in general. COOK stated he did not have any group affiliations.

32. | COOK’s phone number was verified by Agents as 614-980-1305. COOK would
not provide usernames for his online activity. COOK did provide his email address of
chris.b.cook@icloud.com.

cx On November 4, 2019, COOK’s mother was interviewed for the purpose of
showing her screen shots of text messages between COOK and E.G. The screenshots were
captured by CBP from E.G.’s phone during his interview in October of 2019.

34. | One screen shot of the text communication included a photo of a shopping cart
and "the Aryan shopper" written underneath the photo by COOK. A second screen shot of the
text communication showed a room with three individual Nazi flags hanging on a wall. The

photo was taken by COOK and sent to E.G.
35. COOK’s mother stated the photo with the flags was from COOK’s bedroom. The
flags were only up for one day. She returned home from work, saw the flags and made COOK
take them down. COOK attempted to rationalize having the flags on the wall, but she told
COOK to take them down and they were removed.

“Lights Out” and Other Plans

36. CONFIDENTIAL HUMAN SOURCE (CHS1): CHS1 is a self-identified de-
radicalized Nazi and friend of COOK. CHS1 was part of a large group text chat with COOK and
others wherein COOK disclosed that he was being investigated by the FBI but believed he was
getting away with it. CHS1 reported that COOK has talked numerous times about creating Nazi
militant cells across the nation in the likes of Atomwaffen Division, and in the past attempted to
do so. CHS1 and COOK met on Discord; they did a lot of “shitposting,” but gradually grew
more radical. CHS1 eventually decided the Nazi life was not for him, but COOK grew more
radical.

37. CHS] stated around Octoher 2019, COOK introduced an idea to an approximate
18 member text group to save up money in hopes to buy a ranch and a bus so they could live off
the land and perform militant training. CHS1 believed COOK and others had a large amount of
money saved. COOK wanted the group to be “operational” by the 2024 election because he
believed it was likely a Democrat would be elected at that time. The timeline for being
operational would accelerate if President Trump lost the 2020 election. CHS1 indicated COOK
definitely wanted to be operationally ready for violence, but also activism.

38. | CHS1 stated as recent as Fall 2019, COOK used the “Mega” file storage app for
documents and videos. Mega was an app that provided user-controlled encrypted

cloud storage and chat through standard web browsers. COOK sent out links to videos or

10
documents in his document called “insurgency” showing how to make car bombs, weapons from
items found at the hardware store, Molotov cocktails, and also how to make bath salts. CHS1
thought COOK was getting his information from the Dark Web.

39. CHS1 provided FBI agents with screen shots of the group conversation and
COOK’s comments on his contact with FBI. CHS1 also provided screen shots of Mega files, to
include a link to building a car bomb and thermite firebomb.

40. CHS1 showed FBI agents a Mega File page which indicated a group name of
“The 10th Crusade: Thot-> Sieg Hell.’4 CHS1 also provided his/her phone to investigators,
which displayed additional group texts and texts between CHS1 and COOK.

41. A review of the Mega File by Agents revealed information regarding military
operations and training from publicly available military and field training manuals. Also
contained in the Mega File were instructions on the construction, production, and manufacturing
of improvised explosive devices (IEDs). The instructions provided specific details of viable IED
construction.

42. Of note in the text thread between CHS1 and COOK was a photograph COOK
sent CHS1 on September 1, 2019. In the photograph, COOK was wearing a flecktarn digital
camouflage jacket and a skull face bandana while holding the book, Siege. Flecktarn

camouflage is a German camouflage pattern widely adopted by members of Atomwaffen. Also,

 

4 The group name references the book Siege and the 10" Crusade. Siege is a book often cited by
white supremacists and Neo-Nazis which places an emphasis on gaining power through armed
struggle rather than political means. This so-called Siege is synonymous with the idea behind
forming a “10" Crusade.” The official 9 Crusades were a series of military campaigns organized
by Christian powers in order to retake Jerusalem and the Holy Land back from Muslim control.
Imagery of a pending “10 crusade” has been used as a symbol in Discord channels to represent
the Alt-right, white supremacist community.
11
there was a message from COOK to CHS! in October of 2019 which read, “LFMAO one of my
hus Niggas is cell leader for AWD.” AWD was likely a reference to Atomwaffen Division.

43. During a texting exchange on November 19, 2019 between CHS1 and COOK,
COOK indicated that he wanted CHS1 to read the ten listed books to stay focused on the white
supremacist ideology. The list of books included Squires Trial, Awakening of a NS, Faith and
Action, Path of the Gods, Next Leap, Zero Tolerance, DVX, Mental Liberation, Open Letter to
the White Man, and Siege.

44, On November 24, 2019, CHS1 stated that COOK was travelling to Denver,
Colorado, to visit family for the Thanksgiving holiday and mentioned he was going to try to
meet with the author of the book “Siege” - James Mason.

45. CHS1 stated COOK was no longer using the messenger Wire with user name
@Shockro and had switched to Riot messenger with the username Toho25.

46, On November 27, 2019, CHS1 reported that COOK shared plans via text with a
group of 8-10 individuals to participate in a large scale power outage by attacking the U.S.
Electric Grid. COOK called the plan “Lights Out.” This group text included SAWALL with
phone number 321-960-1899 and FROST, known only at the time as KAXUL.

47. COOK sent CHS] a link to a U.S. Department of Energy report titled, “Large
Power Transformers and the U.S. Electric Grid.” The link was also provided in the group text.
This report was available on the internet via open source. It discussed specific information about
the grid and also issues with replacing large transformers in a timely manner. COOK directed
CHS! and others to read the first eight pages of this report to better understand the plan.

48. Per CHS1, the plan was to knock out key power grids by strategically shooting
rifle rounds into power sub-stations costing the government millions in recovery spending.

1?

2
CHS1 forwarded additional information received from a friend of COOK, known only to the
CHS as KAXUL, which provided more specific details of the power outage. The plan called for
a disruption of electric power at several power stations in the southeast portion of the country.
KAXUL sent CHS1 a text saying “Leaving the power off would wake people up to the harsh
reality of life by wreaking havoc across the nation.” CHS1 provided several screen shots of the
texts to investigators.

49. Links were provided for possible target locations to include Jacksonville: Duval
and Putnam plants; Miami: Corbett and Orange River substations; and Others: Midway
substation.

50. CHS|1 stated the plan to execute a power outage was scheduled for the summer of
2021 and later discussion included a power plant in California.

51. On February 8, 2020, CHS1 reported that SAWALL and another individual are in
charge of recruitment for the group. They were using a larger group named “The Front” into
which they would try to recruit like-minded individuals who would be vetted for possible
recruitment into the “Lights Out” group. Originally, “The Front” would be a Discord channel;
however, the group recently went away from Discord.

52. On February 22, 2020, CHS1 reported that the Riot messaging discussion group
identified as “The Front” includes SAWALL, COOK, FROST, and another individual. During
planning discussions, SAWALL asked, “Can I get an idea of those who want to continue direct
action afterwards too?” He went one to say, “I know I and Toho have plans afterwards.” I know
Toho to be the username for COOK. SAWALL also said “I plan on going until I die and dying in
what is effectively my homeland for this revolution. Martyrdom is the path to Valhalla.” He also

stated, “Running just isn’t an option for me” and “I can say with absolute certainty that I will die

13
for this effort. I swear it on my life.” COOK said, “I can say the same.” CHS1 also reported that
the group discussed plans to obtain weapons. SAWALL said, “you'll need money and patience
because we can only acquire so many at a time.” FROST said, “Very correct, takes time to build
guns.” SAWALL responded, “Honestly I’d love it I could get to the point where we could have
your sole focus building them and developing stuff.” SAWALL also said, “I could honestly
support your needs if necessary with my job.” FROST explained the process to mill an AR lower
only takes 3 to 5 hours but he could not currently do it because he was not home. Milling a gun
involves ohtaining a gun that is only approximately 80% complete (and thus does not have a
serial number), then finishing the manufacturing of the gun (e.g. by drilling holes for the
receiver) in order to ohtain possession of a functional gun without a serial number. FROST is
known to law enforcement to be residing in Indiana for school but is from Texas. SAWALL
suggested that FROST could consider moving in with COOK and SAWALL and they could get
a larger place to live.

53. FBI ONLINE COVERT EMPLOYEE: On February 12, 2020, an FBI online
covert employee (OCE]) joined a group chat in an online messaging application. One of the
members was “judenjager14” which CHS! identified as SAWALL. SAWALL asked OCE]1 what
he/she knew about the Front, the group OCE1 would be effectively joining. OCE1 indicated
he/she did not know much ahout it. SAWALL explained they are “a group incredibly interested
in direct action against the system. We have plans, research, arms, and meetups for training and
to fulfill our missions and work towards very similar goals that you’ve seen in the Turner
Diaries. The plans have heen in motion for months, but we are a relatively new group because
we only recently went public. If you truly want a fascist society I will put in the effort to work

with you but recruitment is long and not going to be easy. It’s a month long process beginning

14
with ‘radicalization’ i.e. education and creating in you a revolutionary mindset and ending with
you have to prove you’re not just a talker and doing an act against the system IRL. If any of this
seems too tough or not you’re style, | recommend leaving now, we are extremely serious about
our goals and ambitions.” I know from my training and experience that IRL means “in real life.”
SAWALL proceeded to recommend readings to OCE1 and answer questions about the readings
as part of the radicalization process. On February 14, 2020, SAWALL informed OCE1 that the
group has a uniform requirement, “Typically most of us go for flecktarn, combat boots, a
bakaclava [sic] (usually a skull mask one) and gloves.” SAWALL further stated, “If you’re truly
committed like you seem you are you could begin investing in this, it’s a motivating thing to
have a uniform, symbolic really of how committed you are to real action.”

54, COOK, SAWALL AND FROST a/k/a KAXUL MEET: On January 25, 2020,
COOK’s mother told FBI agents that COOK planned to relocate to Wisconsin and specifically
Oshkosh to live with an individual named JACKSON SAWALL. COOK’s mother provided a
telephone number of 321-960-1899 for SAWALL, whom she said COOK met on an unknown
gaming website. She further understood from COOK that SAWALL worked at a plastics
company in Wisconsin and promised to get COOK a job at the same location.

$5. On January 27, 2020, CHS1 stated Riot.me moniker “KAXUL” planned to deliver
four milled AR47 rifles to COOK in three weeks. CHS1 later clarified “KAXUL” was going to
deliver one AR47 rifle to COOK.

56. During a follow-up telephone conversation with COOK’s mother on February 3,
2020, she mentioned that COOK planned to move to Wisconsin on or about February 20-21,
2020. COOK’s mother further explained that, according to COOK, SAWALL was going to

drive to Obio to pick up COOK.
15
57. As anticipated per COOK’s information to his mother, on February 20, 2020
SAWALL arrived at approximately 11:32 p.m. and picked up COOK in his truck. Over the next
several hours, surveillance of SAWALL and COOK took law enforcement far and wide,
including multiple stops at Wal-Mart Supercenters across the Columbus metro area and a
Holiday Inn Express Columbus — Dublin.

58. Specifically, on February 21, 2020 at approximately 1:37 am. SAWALL and
COOK attempted to visit the Wal-Mart located at 1221 Georgesville Road, Columbus, OH. This
location was closed. Following this failed attempt, SAWALL and COOK drove to the Wal-Mart
located at 1693 Stringtown Road, Grove City, OH, which was open 24 hours a day. Surveillance
observed the two individuals trying on hats in the store. SAWALL and COOK returned to their
truck at 2:14 a.m. and departed for the Holiday Inn Express.

59. At approximately 5:04 am. SAWALL and COOK returned to the truck and
proceeded to the Wal-Mart located at 5900 Britton Parkway, Dublin, OH. Prior to entering the
store, COOK removed his gray sweatshirt and put on a camouflage jacket similar to the one
SAWALL was wearing. While in the store, SAWALL made a small purchase and later put the
unknown item in the backseat of his truck. At approximately 6:40 am, the two individuals
entered another Wal-Mart located at 2700 Bethel Road, Columbus, OH. COOK appeared to
purchase a Sandisk USB flash drive at this location.

60. At approximately 7:30 am, SAWALL and COOK met with an unknown male
believed to be “KAXUL” in Reibel Woods Park, 6000 Hayden Run Road, Hilliard, OH. The
unknown male was driving an older model dark blue Mercedes passenger vehicle bearing Texas
license plate HYY 5824. A check of the HYY 5824 tag revealed that it was associated with a

2017 Nissan, and thus, the plate had most likely been switched out.

16
61. SAWALL, COOK and the unknown male believed to be “KAXUL” proceeded to
drive both vehicles to a Bob Evans restaurant and then, after eating breakfast, drove both
vehicles to the Holiday Inn Express. Both vehicles were parked in the southwest corner of the
parking lot furthest away from the hotel entrance. The three individuals moved several bags and
boxes from the Mercedes into SAWALL’s pickup. Surveillance video recorded this movement
of bags and boxes. Investigators were able to view the video and observed an upper receiver
from an AR platform weapon taken out of the Mercedes, placed into a bag, and loaded into
SAWALL’s pickup.

62. A short time later, all three individuals got into SAWALL’s pickup and left the
hotel parking lot. COOK, SAWALL, and the unknown male helieved to be “KAXUL” travelled
to Centerville, OH, where they drove around rural areas. They went to Chick-Fil-A for lunch
before driving to Cabela’s, located at 5500 Cornerstone N Blvd, Centerville, OH 45440. While
inside Cabela’s, surveillance footage showed them looking at scopes, binoculars, and
ammunition. It appeared COOK secreted a box of ammunition in his jacket before all three
exited Cabela’s.

63. Next, SAWALL drove the three to Home Depot, located at 5860 Wilmington Pike
Rd, Centerville, OH 45459, where SAWALL purchased several items to include a chainsaw,
gloves, a framing hammer, and duct tape.

64. After the three individuals left the hotel parking lot together in SAWALL’s truck,
investigators collected the Vehicle Identification Number (VIN) from the Mercedes and
observed a student parking permit for Granite Student Living on the vehicle. Investigators later
learned that the VIN of the Mercedes returned to a 1984 Mercedes Benz 300 Series, registered

under Frederick Allen Frost, born 1959, in Katy, TX. Also listed as a licensed driver was

Li?
JONATHAN ALLEN FROST, born 1997. A driver’s license photograph was provided to law
enforcement who positively identified the unknown male with COOK and SAWALL as FROST.
As noted before, FROST a/k/a KAXUL had represented that he was originally from Texas.

65. While the vehicle was parked at Home Depot, agents observed in plain view from
outside of the vehicle, an Amazon shipping hox inside the pickup truck. The Amazon box was
addressed to JONATHAN FROST, 225 Northwestern Ave. Rm “303”, West Lafayette, IN
47906. The “303” was smudged. Agents determined the shipping address matched the address
for Granite Student Living at Purdue University.

66. COOK, SAWALL, and FROST departed Home Depot and proceeded toward
Columbus, OH. Near mile marker 74, Ohio State Patrol (OSP) initiated a traffic stop. All three
individuals were interviewed separately and informed the officer that they were “woodsmen
planning a camping excursion.” OSP troopers observed ammunition in the pickup and a canvas
hag that was consistent with the type commonly used to store rifles. Based on their observations,
OSP troopers conducted a protective sweep of the lunge areas inside the vehicle prior to allowing
the passengers back inside the vehicle. Troopers located an upper and lower receiver for an AR
platform rifle with no serial number, two magazines, and several boxes of 7.62 ammunition
inside a bag. Troopers also located a Nazi style flag, but no camping equipment.

67. COOK, SAWALL, and FROST were released from the traffic stop and proceeded
hack to Columbus, OH. COOK and SAWALL left the hotel in the pickup at 6:50 p.m. and drove
to COOK’s house. They went inside and spent about an hour. They left the residence and drove
straight to the hotel. It appeared that neither individual carried anything nor did they load
anything in the truck. Both entered the hotel at about 8:18 p.m. and came back out at 8:24 p.m.

They sat in the car for 10 minutes and departed in the pickup. They drove to a gas station then

18
drove side roads to Olentangy Road and Kinnear Road. Surveillance lost them at about 9:20 pm,
when they went through a yellow traffic light and the agent following could not go through as
there was a police cruiser in the lane next to him. They were last seen northhound on Olentangy
heading toward Ohio State University.

68. Surveillance picked COOK and SAWALL up again at the residence at 10:40
p.m., where they stayed for a couple of minutes. They went to Get Go gas station for a couple of
minutes then drove to a Gentleman’s Club at 3609 Trabue. At 1:30 am, now February 22, 2020,
surveillance observed SAWALL depart the club. Surveillance did not observe COOK leave with
him. SAWALL returned to the hotel at 1:50 a.m. At 2:09 a.m., the dark blue Mercedes bearing
Texas tag HY Y5824, was observed in the front parking lot of the hotel.

69. | COOK’s whereabouts remained unknown until COOK and FROST were spotted
by surveillance returning to the Holiday Inn Express wearing extremely muddy boots around
5:11 p.m. Surveillance had previously observed FROST switch his illegal Texas license plate to
his legal Texas plate, i.e. the one which was associated with the VIN, prior to his departure.
COOK and FROST’s whereabouts were unaccounted for during the afternoon hours along with
their reason for returning with such muddy boots.

70. On February 23, 2020 at approximately 5:50 a.m., FROST departed Columbus
towards Indianapolis. Surveillance followed him for a large portion of the trip as he headed west
on I-70 towards Indiana.

41. On February 23, 2020, at 7:02 p.m., SAWALL returned to Wisconsin via
Interstate 94 West. SAWALL was pulled over by the Wisconsin State Patrol near Mile Marker
102 on I-41 at approximately 8:45 p.m. for having a license plate that was affixed in a manner

that was not rigid. A K9 unit in the vicinity assisted with the stop. The K9 unit returned a

19
positive hit on narcotics in the vehicle which prompted a probable cause search of the vehicle.
The search revealed no guns or ammunition. SAWALL stated that he had visited his best friend
Chris in Ohio, whom he had visited in Columbus once before. While in Ohio, he and Chris
picked up someone who had previously used cocaine, but not when they were with him.
SAWALL knew that individual as “Theo” but did not know bis last name. SAWALL stated he
did not own a rifle yet but he would be interested in owning AR-15s, AK-47s, and SKS&s.
SAWALL advised he likes AR-15s because they are cheap and you can huild them yourself.
During a search of SAWALL’s vehicle, a number of items were observed, including but not
limited to: a GoPro video camera, an American flag, a Nazi flag, and a shooting vest with loops
for shotguns shells. Additionally, in the mesh side pocket of a backpack there was a crumpled
piece of paper with a list with some items crossed off and some with checkmarks: Mosque
(checked), Strip Club (crossed off), School (crossed off), Truck (checked), Synagogue (crossed
off), Fast Food Restaurant (crossed off), Tower (checked). The paper was torn so only part of the
additional items could be viewed, including but not limited to: “pray paint” (checked), “bber
gloves”, “3 new prop posters.” Based on my training and experience, I believe these items to be:
spray paint, rubber gloves, and 3 new propaganda posters. During the traffic stop, SAWALL’s
cellular telephone was observed to have notifications on the screen, including a text message
from “Nana, 42 iMessages from “Chris Islamo-Cumshack,” a phone notification, and an
iMessage from “Scruffy.” SAWALL provided his phone number as 321-960-1899. The traffic
stop ended at 10:20 p.m. and SAWALL arrived at his grandparents’ house at 10:45 p.m.

72. COOK TRAVELS TO TENNESSEE: On February 24, 2020, CHS1 provided
information that COOK mentioned he was kicked out of his residence following an argument

with his mother and planned to move to Tennessee. On the evening of February 28, 2020,

20
investigators observed COOK’s cellular telephone showed repeated pings in the area of
Greyhound, 111 E. Town St., Columbus, OH 43215, The pings continued in the same area into
the overnight hours until approximately 8:00 a.m. at which point COOK’s cellular telephone
pings indicated the phone was in Springfield, OH.

73. Investigators proceeded to Greyhound and discovered COOK purchased a bus
ticket from Columbus, OH, to Clarksville, TN, with bus transfers in Dayton, OH, and Nashville,
TN. Investigators in Dayton, OH, confirmed COOK had arrived in Dayton, OH, and
subsequently boarded Bus 1101 which departed at 11:40 am in route to Nashville, TN. Agents in
Nashville, TN, confirmed COOK arrived via Bus 1101 at approximately 6:50 p.m.. COOK
remained in Nashville, TN, until approximately 1:25 a.m. on March 1, 2020, at which time
COOK departed on Bus 1162 in route to Clarksville, TN. Agents in Clarksville, TN, observed
COOK’s arrival at the Greyhound Bus station, 2249 Lowes Dr, Clarksville, YN 37040.
Investigators in Columbus, OH, were able to observe COOK’s cellular telephone pings during
the entire trip.

74. Upon arrival, COOK met with an unknown male and both walked a short distance
to the parking lot of Lowe’s Home Improvement, 2150 Lowe’s Drive, Clarksville, TN 37040.
COOK and the unknown male entered a display storage shed in the parking lot of Lowe’s.
Officers with Clarksville Police Department located COOK and the unknown male, who was
subsequently identified as J.B., a 14-year-old missing juvenile from Dacula, GA. COOK was
arrested for Trespassing and J.B. was released into the custody of the Department of Child
Services. Investigators in Columbus, OH, observed COOK’s cellular telephone pings during the

police investigation.

2]
75. Clarksville Police Officers located an AR platform rifle in COOK’s possession
with no serial number along with two magazines. COOK mentioned to Police Officers the rifle
belonged to him. J.B. had ammunition in his possession. Also in COOK’s possession were a
silver Apple MacBook Pro Serial CO2NX4UTG3QJ, a Memorex 64 GB USB flash drive, a silver
iPhone S/N 328020KEWH8 IMEI 011434009523828, a black Iphone, and a silver Ipad with a
Hilliard City Schools property sticker. COOK also had a black and white flag with a Nazi
insignia printed on it. It should be noted it appears to be the same flag located during the traffic
stop conducted by Ohio State Patrol (OSP) on February 21, 2020. Investigators also believe the
rifle is the same rifle provided to COOK by FROST a/k/a KAXUL and located by OSP during
the traffic stop to include the magazines.

76. THE GROUP’S COMMUNICATIONS: The investigation to date has revealed
that SAWALL communicates on a number of messaging applications including Riot and
Discord. As described above, these communications include recruitment for “Lights Out.” Based
on my training and experience, as well as information provided to me by other law enforcement
officers, I know that individuals can use their cell phones to utilize these messaging applications.
In addition, toll records on COOK’s phone show COOK and SAWALL had 413 phone contacts
between December 21, 2018 and 7 November 7, 2019. A pen register on COOK’s phone shows
COOK and SAWALL continue to communicate via phone; between February 21 and March 4,
2020, SAWALL and COOK exchanged 12 phone calls. According to CHS1, on approximately
March 2, 2020, FROST a/k/a KAXUL stated COOK and SAWALL helieve the feds are

following them and will be offline for approximately two weeks.

22
TECHNICAL INFORMATION

 

77. In my training and experience, I have learned that Verizon Wireless is a company
that provides cellular telephone access to the general public. I also know that providers of
cellular telephone service have technical capabilities that allow them to collect and generate
information about the locations of the cellular telephones to which they provide service,
including E-911 Phase II data, also known as GPS data or latitude-longitude data and cell-site
data, also known as “tower/face information” or cell tower/sector records. E-911 Phase II data
provides relatively precise location information about the cellular telephone itself, either via GPS
tracking technology huilt into the phone or by triangulating on the device’s signal using data
from several of the provider’s cell towers. Cell-site data identifies the “cell towers” (i.e., antenna
towers covering specific geographic areas) that received a radio signal from the cellular
telephone and, in some cases, the “sector” (i.e., faces of the towers) to which the telephone
connected. These towers are often a half-mile or more apart, even in urban areas, and can be 10
or more miles apart in rural areas. Furthermore, the tower closest to a wireless device does not
necessarily serve every call made to or from that device. Accordingly, cell-site data is typically
less precise that E-911 Phase IT data.

78. Based on my training and experience, I know that Verizon Wireless can collect
cell-site data about the Target Cell Phone. Based on my training and experience, I know that for
each communication a cellular device makes, its wireless service provider can typically
determine: (1) the date and time of the communication; (2) the telephone numbers involved, if
any; (3) the cell tower to which the customer connected at the beginning of the communication;
(4) the cell tower to which the customer connected at the end of the communication; and (5) the

duration of the communication. I also know that wireless providers such as Verizon Wireless

23
typically collect and retain cell-site data pertaining to cellular devices to which they provide
service in their normal course of business in order to use this information for various business-
related purposes.

Cell-Site Data

79. Based on my training and experience, I know that the Service Provider can collect
cell-site data on a prospective basis about the Target Cell Phone. Based on my training and
experience, I know that for each communication a cellular device makes, its wireless service
provider can typically determine: (1) the date and time of the communication; (2) the telephone
numbers involved, if any; (3) the cell tower to which the customer connected at the beginning of
the communication; (4) the cell tower to which the customer was connected at the end of the
communication; and (5) the duration of the communication. I also know that wireless providers
such as the Service Provider typically collect and retain eell-site data pertaining to cellular
devices to which they provide service in their normal course of business in order to use this
information for various business-related purposes.

80. Based on my training and experience, I know that Verizon also can collect per-
call measurement data, which Verizon also refers to as the “real-time tool” (“RTT”). RTT data
estimates the approximate distance of the cellular device from a cellular tower based upon the
speed with which signals travel between the device and the tower. This information can be used
to estimate an approximate location range that is more precise than typical cell-site data.

E-911 Phase II / GPS Location Data

81. I know that some providers of cellular telephone service have technical

capabilities that allow them to collect and generate E-911 Phase II data, also known as GPS data

or latitude-longitude data. E-911 Phase II data provides relatively precise location information

24
about the cellular telephone itself, either via GPS tracking technology built into the phone or by
triangulating on the device’s signal using data from several of the provider’s cell towers. As
discussed above, cell-site data identifies the “cell towers” (i.e., antenna towers covering specific
geographic areas) that received a radio signal from the cellular telephone and, in some cases, the
“sector” (i.e., faces of the towers) to which the telephone connected. These towers are often a
half-mile or more apart, even in urban areas, and can be 10 or more miles apart in rural areas.
Furthermore, the tower closest to a wireless device does not necessarily serve every call made to
or from that device. Accordingly, cell-site data is typically less precise that E-911 Phase II data.
Based on my training and experience, I know that the Service Provider can collect E-911 Phase
II data about the location of the Target Cell Phone, including by initiating a signal to determine
the location of the Target Cell Phone on the Service Provider’s network or with such other
reference points as may be reasonably available.
Pen-Trap Data

82. Based on my training and experience, I know each cellular device has one or
more unique identifiers embedded inside it. Depending on the cellular network and the device,
the embedded unique identifiers for a cellular device could take several different forms,
including an Electronic Serial Number (“ESN”), a Mobile Electronic Identity Number
(“MEIN”), a Mobile Identification Number (“MIN”), a Subscriber Identity Module (“SIM”), a
Mobile Subscriber Integrated Services Digital Network Number (“MSISDN”), an International
Mobile Subscriber Identifier (“IMSI”), or an International Mobile Equipment Identity (“IMEI”).
The unique identifiers — as transmitted from a cellular device to a cellular antenna or tower — can
be recorded by pen-trap devices and indicate the identity of the cellular device making the

communication without revealing the communication’s content.

25
Subscriber Information

83. Based on my training and experience, I know that wireless providers such as the
Service Provider typically collect and retain information about their subscribers in their normal
course of business. This information can include basic personal information about the subscriber,
such as name and address, and the method(s) of payment (such as credit card account number)
provided by the subscriber to pay for wireless communication service. I also know that wireless
providers such as the Service Provider typically collect and retain information about their
subscribers’ use of the wireless service, such as records about calls or other communications sent
or received by a particular device and other transactional records, in their normal course of
business. In my training and experience, this information may constitute evidence of the crimes
under investigation because the information can be used to identify the Target Cell Phone’s user
or users and may assist in the identification of co-conspirators and/or victims.

AUTHORIZATION REQUEST

84. Based on the foregoing, I request that the Court issue the proposed warrant,
pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

85. I further request that the Court direct the Service Provider to disclose to the
government any information described in Section I of Attachment B that is within its possession,
custody, or control.

86. I also request that the Court direct the Service Provider to furnish the government
all information, facilities, and technical assistance necessary to accomplish the collection of the
information described in Attachment B unobtrusively and with a minimum of interference with
the Service Provider's services, including by initiating a signal to determine the location of the

Target Cell Phone on the Service Provider’s network or with such other reference points as may

26
be reasonably available, and at such intervals and times directed by the government. The
government shall reasonably compensate the Service Provider for reasonable expenses incurred
in furnishing such facilities or assistance.

87. I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal
Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until
30 days after the collection authorized by the warrant has been completed. There is reasonable
cause to believe that providing immediate notification of the warrant may have an adverse result,
as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or user of the
Target Cell Phone would seriously jeopardize the ongoing investigation, as such a disclosure
would give that person an opportunity to destroy evidence, change patterns of behavior, notify
confederates, and flee from prosecution. See 18 U.S.C. § 3103a(b)(1). As further specified in
Attachment B, which is incorporated into the warrant, the proposed search warrant does not
authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the
extent that the warrant authorizes the seizure of any wire or electronic communication (as
defined in 18 U.S.C. § 2510) or any stored wire or electronic information, there is reasonable
necessity for the seizure for the reasons set forth above. See 18 U.S.C. § 3103a(b)(2).

88. Because the warrant will be served on the Service Provider, who will then
compile the requested records at a time convenient to it, reasonahle cause exists to permit the
execution of the requested warrant at any time in the day or night. I further request that the Court
authorize execution of the warrant at any time of day or night, owing to the potential need to

locate the Target Cell Phone outside of daytime hours.

ef
ATTACHMENT A
Property to Be Searched
1. Records and information associated with the cellular device 321-960-1899 (referred to herein
and in Attachment B as “the Target Cell Phone”), that is in the custody or control of Verizon
Wireless (referred to herein and in Attachment B as the ‘“Provider”), a wireless communications
service provider that is headquartered at 180 Washington Valley Road, in Bedminster, NJ 07921.

2. The Target Cell Phone.
ATTACHMENT B

Particular Things to be Seized

I, Information to be Disclosed by the Provider

To the extent that the information described in Attachment A is within the possession,

custody, or control of the Provider, including any information that has been deleted but is still

available to the Provider or that has been preserved pursuant to a request made under 18 U.S.C. §

2703(f), the Provider is required to disclose to the government the following information

pertaining to the Account listed in Attachment A:

a. The following information about the customers or subscribers associated with the

Target Cell Phone for the time period October 23, 2019 through the present:

i.

il,

ill.

iv.

vi.

Vii.

Names (including subscriber names, user names, and screen names);

Addresses (including mailing addresses, residential addresses, business
addresses, and e-mail addresses):

Local and long distance telephone connection records;

Records of session times and durations, and the temporarily assigned
network addresses (such as Internet Protocol (“IP”) addresses) associated
with those sessions;

Length of service (including start date) and types of service utilized;

Telephone or instrument numbers (including MAC addresses, Electronic
Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
Mobile Equipment Identifier (““MEID”); Mobile Identification Number
(“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
Integrated Services Digital Network Number (“MSISDN”); International
Mobile Subscriber Identity Identifiers (“IMSI”), or International Mobile
Equipment Identities (“IMEI”);

Other subscriber numbers or identities (including the registration Internet
Protocol (“IP”) address); and
Vili.

ix.

Means and source of payment for such service (including any credit card
or bank account number) and billing records; and

All records and other information (not including the contents of
communications) relating to wire and electronic communications sent or
received by the Target Cell Phone, including:

(A) the date and time of the communication, the method of the
communication, and the source and destination of the communication
(such as the source and destination telephone numhers (call detail
records), email addresses, and IP addresses); and

(ii) information regarding the cell tower and antenna face (also known as
“sectors”) through which the communications were sent and received as
well as per-call measurement data (also known as “real-time tool” or
*KIT"}.

b. Information associated with each communication to and from the Target Cell

Phone for a period of 45 days from the date of this warrant, including:

ii.

lil.

iv.

Any unique identifiers associated with the cellular device, including ESN,
MEIN, MSISDN, IMSI, SIM, or MIN;

Source and destination telephone numbers;

Date, time, and duration of communication; and

All data about the cell towers (i.e. antenna towers covering specific
geographic areas) and sectors (i.e. faces of the towers) to which the Target
Cell Phone will connect at the beginning and end of each communication
as well as per-call measurement data (also known as “real-time tool” or

“RTT”).

The Court has also issued an order pursuant to 18 U.S.C. § 3123, dated today, for such
information associated with the Target Cell Phone.
c. Information about the location of the Target Cell Phone for a period of up to 30
days, during all times of day and night. “Information ahout the location of the
Subject Phone” includes all availahle E-911 Phase II data, GPS data, latitude-
longitude data, and other precise location information.

v. To the extent that the information described in the previous paragraph
(hereinafter, “Location Information”) is within the possession, custody, or
control of the Provider, the Provider is required to disclose the Location
Information to the government. In addition, the Provider must furnish the
government all information, facilities, and technical assistance necessary
to accomplish the collection of the Location Information unobtrusively
and with a minimum of interference with the Provider’s services,
including by initiating a signal to determine the location of the Target Cell
Phone on the Provider’s network or with such other reference points as
may be reasonably available, and at such intervals and times directed by
the government. The government shall compensate the Provider for
reasonable expenses incurred in furnishing such facilities or assistance.

vi. This warrant does not authorize the seizure of any tangible property. In
approving this warrant, the Court finds reasonable necessity for the seizure
of the Location Information. See 18 U.S.C. § 3103a(b)(2).

II. Information to Be Seized by the Government

All information described above in Section | that constitutes evidence, fruits, contraband,
and instrumentalities of violations of violations of 18 U.S.C. §§371 (Conspiracy), 373
(Solicitation to Commit a Crime of Violence), 842(p) (Distribution of Information Relating to
Explosives, Destructive Devices, and Weapons of Mass Destruction), 1366 (Destruction of an
Energy Facility), and 2339A (Providing Material Support to Terrorists) involving
CHRISTOPHER BRENNER COOK, JACKSON SAWALL (SAWALL), JONATHAN ALLEN
FROST a/k/a KAXUL (FROST a/k/a KAXUL) and other unidentified subjects during the period
October 23, 2019, through the present.

Law enforcement personnel (who may include, in addition to law enforcement officers

and agents, attorneys for the government, attorney support staff, agency personnel assisting the

4
government in this investigation, and outside technical experts under government control) are
authorized to review the records produced by the Provider in order to locate the things

particularly described in this Warrant.
